Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710482616.0, filed on 06/22/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2019 and 03/16/2020 is being considered by the examiner.
Drawings
The drawing submitted on 11/05/2019 is being considered by the examiner.
Allowable Subject Matter
Claims 1-11, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record Piety et al.(US 2014/0122085 A1) teach: [0010] The vibration data analyzer or an audio headset can include active noise cancellation techniques to reduce extraneous background noise sources corresponding to various machine testing environments. [0031] Embodiments of the present general inventive concept provide the ability for a technician to operate a portable vibration data analyzer with voice commands. The voice commands can be used to navigate the data analyzer to measurement locations within a set of machines being monitored. In some embodiments, voice control and feedback is achieved using a headset and microphone in communication with the vibration data analyzer. In some embodiments, it is advantageous to use a wireless headset incorporating background noise suppression to provide the hearing protection normally required in industrial facilities. [0041] In FIG. 3, the illustrated example device comprises a sensor 310 to gather vibration data from a machine. Vibration data from the sensor 310 is passed to a data acquisition unit 320, which in turn passes the vibration data on to a controller engine 330. The controller engine 330 also receives commands and input from an operator using the device. Verbal commands pass from the command recognition engine 360 to the controller engine 330.The controller engine 330 also receives commands and input from an operator using the device. Generally, verbal commands and other verbal input enter the device through an audio interface 340. From the audio interface 340, which in some embodiments is a microphone, and which in some embodiments is attached to a headset (as previously shown in FIG. 1), verbal commands and other verbal input pass to a speech recognition engine 350, which recognizes and processes verbal input. [0043] In some embodiments, the verbal interface software checks the received audio input 414 to determine whether the audio background signal level has changed significantly and the input amplifiers need to be readjusted. If the general level of background noise changes from location to location which occurs frequently in industrial facilities, then the audio content related to the operator's voice may be overwhelmed by the background noise and significantly impact the accuracy of the speech recognition engine. This adjustment of gain on the audio input amplifiers may be done automatically by software control or manually by the operator. [0044] Next, a speech recognition engine 420 tests the audio input against a list of available commands. Generally, the list of available commands that are valid at any given time depends upon the operational state of the instrument; therefore, the verbal interface software determines or takes note of the current operational state of the verbal interface 424 before drawing upon one of several stored vocabularies 426a-d. [0045] If the speech recognition engine 420 matches the audio input against one of the available commands from the vocabulary available in the present operational state, then the verbal interface recognizes a valid command 425. [0051] In order to accurately analyze the vibration data collected for a machine, it is critical to determine the speed accurately because the faults present in a machine are directly related to the machine speed. When the machine speed changes, the location of peaks in the frequency spectrum related specific faults also changes. Since machine speeds vary depending upon operational conditions, it is important to be able to measure the machine speed if this information cannot be accurately determined from the vibration data. [0060] To handle high and varying levels of ambient noise the microphone levels are monitored to allow automatic or manual adjustment of the input amplifiers in the field. [0063] A device according to the present general inventive concept, by enabling voice entry of commands, frees the inspector to move around and focus his/her attention on the machine being tested without needing to manually interface with the device to input commands. A background noise filter improves the use of such a voice-controlled device in noisy environments. Voice control of the device allows an operator to input commands and enter notations while leaving both of the operator's hands free to engage in other activities, such as clutching a ladder or repositioning the sensor.
The prior art of record Klimanis (US 2016/0316293 A1) teach: [0128] When using traditional noise-cancellation algorithms to filter out background noise, some existing applications are able to begin recording before a voice command is given. For example, a laptop computer will generally receive a command from the user to activate a microphone. Upon activation, the laptop computer can begin recording background noise and quickly determine a background noise signature before the user actually starts speaking to the laptop computer. Similarly, when a user intends to use a smart phone, they will activate the phone feature, dial a number, and position the phone next to their head before they actually begin speaking. The noise cancellation algorithms can use this time to ascertain a background noise signature before the user's phone conversation begins. In general, existing solutions will provide a device an indication that sounds of interest (i.e. foreground sounds) will begin after a short delay interval. The device can then record background noise before the foreground sounds begin. Thus, when users begin speaking the noise cancellation algorithm will have already converged, and the user will not have to endure a few seconds of sound modulations and fluctuations in waiting for the algorithm to converge. For example, when using a smart phone to make a telephone call, the smart phone can record background noise, such as the sound of a car engine running, identify the background noise as such, and converge the noise cancellation algorithm before the user even says "hello." [0130] The embodiments described herein may be configured to detect the start of a voice command and immediately apply a background noise signature as the starting state of the noise cancellation algorithms. The background noise signature can be selected from a plurality of background noise signatures that have been previously collected over time. By knowing the starting state of the background noise, the noise cancellation algorithm can be immediately applied without having to wait for a convergence interval. Thus, a known background noise signature can be filtered out of even the shortest of voice commands. For example, a user may give a voice command to their hazard detector while the dishwasher is running. The hazard detector can determine of the dishwasher is running and select the background noise signature associated with the dishwasher as a starting state for the noise cancellation algorithm without needing to wait through a convergence interval to distinguish the background noise of the dishwasher from the foreground sound during the voice command. 
The prior art of record alone or in combination failed to teach, for claims 1, 6, 11 and 13, “ detecting whether a sensor is in an operation state, while receiving the first voice signal; when, the sensor is in the operation state, subtracting an interference noise signal obtained in advance from the first voice signal so as to obtain a first voice signal with the interference removed therefrom, wherein the interference noise signal is an interference noise signal generated with regard to the microphone during an operation of the sensor, and the sensor and the microphone are packaged in the same module; and outputting the first voice signal with the interference removed therefrom”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656